Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Final Rejection is in response to Applicant Arguments/Remarks Made in an Amendment filed 08/06/2021. 
	Claims 1, 14, and 20, are amended.
	Claims 1-5 and 7-20 remain pending. 

Response to Arguments
Argument 1, Applicant argues on pg. 7-8 of Applicant Arguments/Remarks Made in an Amendment filed 08/06/2021 that prior art does not teach, “a user interface simultaneously displaying an application selection area with a plurality of icons and a preview area displaying a type of multi-icon based on the selected icons”. 
Response to Argument 1, the examiner respectfully disagrees. Lee (‘428’) teaches in Figs. 6A(a-c), para. [0216-0221], that the user can change the positions of first and second icons 610 and 620 included in the pair 600 resulting in a plurality of layout options of Fig. 6A(a-c). Thus, Lee (‘428’) teaches “a layout area displaying layout options of a multi-window”, as Lee (‘428’) teaches changing positions of applications in an icon during a division mode which determines the application execution layout. Lee (‘203’) also teaches in Fig. 3C, para. [0071-0070], that a multi-icon generation screen in which a user may move at least two icons for generation the multi-icon to the icon 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication NO. 2014/0325428 “Lee”, hereinafter Lee (‘428’), in light of U.S. Patent Application Publication NO. 2014/0245203 “Lee”, hereinafter Lee (‘203’).
Claim 14: Lee (‘428’) teaches an electronic device comprising: 
a display (i.e. Display Unit 151; para. [0137]);	 a memory (i.e. Fig. 1, Memory 160); and	a processor (i.e. Fig. 1, Controller 180, processors units designed to perform the functions described herein. Embodiments may be implemented by the controller 180 itself; para. [0108]), wherein the processor is configured to: 
receive a user input in a specified scheme (i.e. the user can select the pair icon 512 that includes the first icon corresponding to the first application; para. [0184]);
and in response to the user input (i.e. para. [0222], the user can set the screen region on which the first and second applications are to be executed, by changing the positions of the first and second icons 610 and 620 included in the pair 600, output a user interface (i.e. Fig. 6A(a-c))(i.e. FIGS. 6A(a) to 6C are diagrams illustrating an embodiment in which the applications are executed on the divisional screen regions according to arrangement of the icons included in the pair icon; para. [0212]) displaying layout options (i.e. para. [0216-0221], it is noted that, “the user selects the pair 600, the first application is executed on the first screen region 630, and the second application is executed on the second screen region 640”, wherein, “the user can … change the positions of the first and second icons 610 and 620 included in the pair 600” resulting in a plurality of layout options of Fig. 6A(a-c)) of a multi-window (i.e. first screen region 630, and … the second screen region 640; para. [0216]) corresponding to the selected first and second icons (i.e. para. [0221], the user can set the screen region on which the first and second applications are to be executed, by changing the positions of the first and second icons 610 and 620 included in the pair 600).
While Lee (‘428’) teaches to receive a user input in a specified scheme, Lee (‘428’) does not explicitly disclose  
and in response to the user input, output a user interface for creating a shortcut icon for launching a plurality of applications in a multi-window scheme, wherein the user interface simultaneously displays an application selection area having a plurality of icons corresponding to applications that are capable of being executed in the multi- 
However, Lee (‘203’) teaches 
in response to the user input (i.e. Fig. 3a, a signal that requests activation of the multi-icon generation mode is inputted, such as a signal due to a predetermined touch gesture 313; para. [0061]), output a user interface for creating a shortcut icon for launching a plurality of applications in a multi-window scheme (i.e. Fig. 3, the controller 110 may control the touch screen 130 to output a screen for generating (creating) a multi-icon as shown in example screen 320; para. [0061]), wherein the user interface simultaneously (i.e. it is noted in para. [0077], Fig. 3C, example screen 380, “the state as in example screen 380, if the multi-icon generation signal is inputted, the controller 110 may generate the multi-icon 23 by combining the calling icon 21 and the calendar icon 22”, wherein both an icon area 20 and an icon storing area 50 are simultaneously displayed on the same screen) displays an application selection area having a plurality of icons corresponding to applications that are capable of being executed in the  multi-window scheme (i.e. para. [0075], Fig. 3C, icon area 20, “the controller 110 may control the touch screen 130 to output the multi-icon generation screen as illustrated by screen 375”), and a preview area (i.e. para. [0076], Fig. 3C,” the user may move at least two icons for generating the multi-icon to the icon storing area 50”, wherein a preview area is equivalent to how the icon storing area 50 displays the applications of a potential combination of a multi-icon as the screen 380 exists in a state before the generation of a mulit-icon at screen 385) displaying a type of multi-icon (i.e. para. [0077], Fig. 3C, In the state as in example screen 380, if the multi-icon generation signal is inputted, the controller 110 may generate the multi-icon 23 by combining the calling icon 21 and the calendar icon 22) based on first (i.e. para. [0077], calling icon 21) and second (i.e. para. [0077], calendar icon 22) icons of the plurality of icons that are selected from the application selection area (i.e. para. [0063], controller 110 may generate a multi-icon 23 by combining replicated versions of the selected calling icon 21 and calendar icon 22); and
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a user interface simultaneously displaying an application selection area for creating at least one icon in the array of icons, a preview area for displaying a type of multi-icon, and a layout area displaying layout options of a multi-window, as Lee 203 clearly shows the ability to show multiple areas on a screen such as an application selection area and a preview area for displaying a type of multi-icon and Lee (428) teaches a user interface that has a layout area for displaying layout options of a multi-window. One would have been motivated to combine Lee (203) with Lee (428) and would have had a reasonable expectation of success as the combination provides a more convenient display of information to the user.

Claim 15: 
Lee (‘428’) and Lee (‘203’) teach the electronic device of claim 14.
(i.e. the user selects the pair 600, the second application is executed on the first screen region 630, and the first application is executed on the second screen region 640; para. [0218]).  .  

Claim 16:
 Lee (‘428’) and Lee (‘203’) teach the electronic device of claim 15.
Lee (‘428’) further teaches wherein the user input in the specified scheme is an input to select one of options generated (i.e. Fig. 7, Icons 710, 720)  after a long press input (i.e. Fig. 7, when the user selects the icon 732 corresponding to the messenger application by applying a long touch or a short touch to the icon 732; para. [0237]) or a 3- dimensional (3D) pressure input is generated to the first icon.  

Claim 19: 
Lee (‘428’) and Lee (‘203’) teach the electronic device of claim 14.
Lee (‘428’) further teaches wherein the user interface further includes a layout area (i.e. FIGS. 6A(a) to 6C are diagrams illustrating an embodiment in which the applications are executed on the divisional screen regions according to arrangement of the icons included in the pair icon; para. [0212]), displaying layout options (i.e. the user selects the pair 600, the first application is executed on the first screen region 630, and the second application is executed on the second screen region 640; para. [0216]) of applications corresponding to the selected first and (i.e. the first application corresponds to the first icon 610 and the second application corresponds to the second icon 620; para. [0213]) in the multi-window (i.e. first screen region 630, and … the second screen region 640; para. [0216]).  

Claim 20:
	Claim 20 is the method claim of claim 14 and is rejected for similar reasons.

Claims 1-5, 7-13, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication NO. 2014/0325428 “Lee”, hereinafter Lee (‘428’), in light of U.S. Patent Application Publication NO. 2014/0053097 “Shin”, in light of U.S. Patent Application Publication NO. 2014/0245203 “Lee”, hereinafter Lee (‘203’), as previously cited in Non-final Rejection filed 5/06/2021. 
Claim 1:
Lee (428) teaches an electronic device comprising: 
a display (i.e. Display Unit 151; para. [0137]);	a communication circuit (i.e. Fig. 1, Wireless Communication Unit 110; para. [0046]);	 a processor electrically (i.e. Fig. 1, Controller 180, processors units designed to perform the functions described herein. Embodiments may be implemented by the controller 180 itself; para. [0108]) connected to the display (i.e. Display Unit 151; para. [0137]) and the communication circuit (i.e. Fig. 1, Wireless Communication Unit 110; para. [0046]);	 and a memory electrically connected to the processor (i.e. Fig. 1, Memory 160), 
wherein the memory is configured to store a first application program (i.e. a software application written in any suitable programming language. The software codes may be stored in the memory 160 and executed by the controller 180; para. [0110]) including a first user interface (i.e. an icon that includes a first icon corresponding to a first application; para. [0173]) and a second application program including a second user interface (i.e. a second icon corresponding to a second application; para. [0173]), wherein the memory further stores instructions that, when executed, cause the processor to: 
receive a gesture input (i.e. para. [0179], Referring to FIG. 5A(b), when the input is received for entering the division mode) (i.e. Fig. 5A(b), a list region 510 is generated in such a manner that the list region 510 spreads out upward and downward from the center of the screen 151; para. [0179]), wherein each of the icons has a first size (i.e. it is noted in Fig. 5A(c), that icons that are not pair icons 512 have a default size), one of the icons includes a first icon and a second icon (i.e. Fig. 5A(c), pair icon 512; para. [0184]), the first icon and second icon having a second size (i.e. Fig. 5A(c), pair icon 512; para. [0184]) smaller than the first size (i.e. it is noted in Fig. 5A(c) that the icons of pair icon 512 are smaller than the default application icons; para. [0183]), the first icon indicates the first application program (i.e. the icon corresponding to the application; para. [0183]), and the second icon indicates the second application program (i.e. the second icon corresponding to the second application; para. [0184]);	 receive an input to select the one of the icons (i.e. by touching on a pair icon 512; para. [0184]); 	 display the first user interface and the second user interface together on the display in response to the received input (i.e. the first application is executed on the first screen region 520, and the second application is executed on the second screen region 530; para. [0186]).
outputting a user interface (i.e. Figs. 6A(a-c))(i.e. FIGS. 6A(a) to 6C are diagrams illustrating an embodiment in which the applications are executed on the divisional screen regions according to arrangement of the icons included in the pair icon; para. [0212]) displaying layout options (i.e. para. [0216-0221], it is noted that, “the user selects the pair 600, the first application is executed on the first screen region 630, and the second application is executed on the second screen region 640”, wherein, “the user can … change the positions of the first and second icons 610 and 620 included in the pair 600” resulting in a plurality of layout options of Fig. 6A(a-c)) of a multi-window (i.e. first screen region 630, and … the second screen region 640; para. [0216]) corresponding to the selected first and second icons (i.e. para. [0221], the user can set the screen region on which the first and second applications are to be executed, by changing the positions of the first and second icons 610 and 620 included in the pair 600)
While Lee (428) does teach to receive a gesture input, Lee (428) does not explicitly teach to receive a gesture input,
moving toward a center of the display from an edge of the display
However, Shin teaches to 
receive a gesture input moving toward a center of the display from an edge of the display (i.e. Fig. 4A,-B The input path may be a direction from the upper end of the center area to the lower end; para. [0056]).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add a gesture input moving toward a center of the display from an edge of the display to Lee (428)’s display of icons for multiple screen division with a gesture input moving toward a center of the display from an edge of the display to open a display of a row of icons as taught by Shin. One would have been motivated to combine Shin with Lee (428) and would have had a reasonable expectation of success in order to control the multi-tasking bar to be displayed on the display unit (Shin, para. [0038]).
While Lee (‘428’) teaches, icons corresponding to multiple applications, Lee (‘428’) and Shin do not explicitly disclose
outputting a user interface for creating at least one icon in the array of icons, wherein the user interface simultaneously displays an application selection area having 
outputting a user interface for creating at least one icon in the array of icons (i.e. Fig. 3, the controller 110 may control the touch screen 130 to output a screen for generating (creating) a multi-icon as shown in example screen 320; para. [0061]), wherein the user interface simultaneously (i.e. it is noted in para. [0077], Fig. 3C, example screen 380, “the state as in example screen 380, if the multi-icon generation signal is inputted, the controller 110 may generate the multi-icon 23 by combining the calling icon 21 and the calendar icon 22”, wherein both an icon area 20 and an icon storing area 50 are simultaneously displayed on the same screen) displays an application selection area having a plurality of icons corresponding to applications that are capable of being executed in a multi-window scheme (i.e. Fig. 3, the controller 110 may control the touch screen 130 to output a screen for generating (creating) a multi-icon as shown in example screen 320; para. [0061]), a preview area (i.e. para. [0076], Fig. 3C,” the user may move at least two icons for generating the multi-icon to the icon storing area 50”, wherein a preview area is equivalent to how the icon storing area 50 displays the applications of a potential combination of a multi-icon as the screen 380 exists in a state before the generation of a multi-icon at screen 385) displaying a type of multi- icon (i.e. para. [0077], Fig. 4C, In the state as in example screen 380, if the multi-icon generation signal is inputted, the controller 110 may generate the multi-icon 23 by combining the calling icon 21 and the calendar icon 22) based on first (i.e. para. [0077], calling icon 21) and second (i.e. para. [0077], calendar icon 22) icons of the plurality of icons that are selected from the application selection area (i.e. para. [0063], controller 110 may generate a multi-icon 23 by combining replicated versions of the selected calling icon 21 and calendar icon 22).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a user interface simultaneously displaying an application selection area for creating at least one icon in the array of icons, a preview area for displaying a type of multi-icon, and a layout area displaying layout options of a multi-window, as Lee 203 clearly shows the ability to show multiple areas on a screen such as an application selection area and a preview area for displaying a type of multi-icon and Lee (428)-Shin’s teaches a user interface that has a layout area for displaying layout options of a multi-window. One would have been motivated to combine Lee (203) with Lee (428)-Shin and would have had a reasonable expectation of success as the combination provides a more convenient display of information to the user.

Claim 2:  
Lee (‘428’), Shin, and Lee (‘203’) teach the electronic device of claim 1.
Lee (‘428’) further teaches wherein the instructions, when executed, further cause the processor to: display the first user interface and the second user interface so as to have the same size as each other (i.e. it is noted in Fig. 5B(d) that multiple applications corresponding to the pair icon are executed on the divisional screen region are the same size; para. [0194]).  

Claim 3: 
Lee (‘428’), Shin, and Lee (‘203’) teach the electronic device of claim 2.
Lee (‘428’) further teaches wherein the first user interface and the second user interface contact with each other along a boundary extending perpendicular to the edge (i.e. it is noted that Fig. 5B(d) that the list region 510 is transformed into a bar shape, separating the first screen region 520 and the second screen region 530; para. [0209]).  

Claim 4: 
Lee (‘428’), Shin, and Lee (‘203’) teach the electronic device of claim 3.
Lee (‘428’) further teaches wherein the display is in a form of a rectangle having a first side with a first length and a second side with a second length longer than the first length, and wherein the edge is at least part of the second side (i.e. it is noted in Fig. 5B, that display unit 151 is a rectangle; para. [0239]).  

Claim 5: 
Lee (‘428’), Shin, and Lee (‘203’) teach the electronic device of claim 1.
Lee (‘428’) further teaches wherein at least one icon of the array of icons includes a folder icon (i.e. Fig. 6A, Pair icon 600; para. [0213]), and wherein the folder icon includes a plurality of icons indicating a plurality of application programs (i.e. Fig. 6A, the first icon 610 is arranged on the upper left portion of the pair 600, and the second icon 620 is arranged on the lower right portion; para. [0214]).  
Claim 7: 
Lee (‘428’), Shin, and Lee (‘203’) teach the electronic device of claim 1.
Shin further teaches wherein the user interface further includes a touch button for changing an order in which the first application program and the second application program are disposed on the display (i.e. The user input may be an input of touching the icon in the multi-tasking bar 150 as shown in FIG. 7A, or dragging and dropping the icon of the multi-tasking bar 150 to the desired foreground area; para. [0067]).  

Claim 8: 
Lee (‘428’), Shin, and Lee (‘203’) teach the electronic device of claim.
Lee (‘428’) further teaches wherein the user interface further includes a button for canceling selection of a selected application (i.e. the content received by the first and/or second manipulation units 131, 132 may be set in various ways. For example, the first manipulation unit 131 may be used to receive a command such as menu, home key, cancel, search, or the like; para. [0147]).  

Claim 9: 
Lee (‘428’), Shin, and Lee (‘203’) teach the electronic device of claim 1.
Shin further teach wherein the instructions, when executed, further cause the processor to: dim at least part of icons included in the application selection area (i.e. the icons of the activated application and the inactivated application may be displayed to be different in brightness, chroma, definition, and the like; para. [0048]).  

Claim 10:
Lee (‘428’), Shin, and Lee (‘203’) teach the electronic device of claim 9.
Shin further teaches wherein the instructions, when executed, further cause the processor to: dim an icon of the application program (i.e. and the inactivated application may be displayed to be different in brightness, chroma, definition, and the like; para. [0048]) when an application program (i.e. it is noted in Fig. 2, that Active area 142 and icon 141A are surrounded by a frame having a predetermined color, while inactive area 143, and icon 151 may be displayed to be different in brightness; para. [0048]) that does not support duplicate execution is selected by a user (It is noted in Fig. 12A, that if the icon of application A is attempted to be dragged into the display of application B, the display size of application B is reduced, preventing duplicate displays of application A; para. [0088].  
 
Claim 11:
Lee (‘428’), Shin, and Lee (‘203’) teach the electronic device of claim 9.
Shin further teaches wherein the instructions, when executed, further cause the processor to: dim an icon of another application program (i.e. the icons of the activated application and the inactivated application may be displayed to be different in brightness, chroma, definition, and the like; para. [0048]) 
(i.e. Fig. 8(d), the number of times that the execution occurs together with the execution of the first application being executed on the first screen region 820 and the number of times that the execution occurs together with the execution of the second application being executed on the second screen region 830 are output as diagrams; para. [0245]).  

Claim 12: 
Lee (‘428’), Shin, and Lee (‘203’) teach the electronic device of claim 1.
Lee (‘428’) further teaches wherein the user interface further includes a recommendation area for recommending another application program (i.e. a recommended or shared application is set in such a manner as to vary according to an image type selected by the user; para. [0276])  capable of being linked to a selected application program (i.e. if the user selects a portrait by applying the long touch to the portrait, for example, a profile of the corresponding person is output to the divisional screen region; para. [0276]).  

Claim 13: 
Lee (‘428’), Shin, and Lee (‘203’) teach the electronic device of claim 12.
Lee (‘428’) further teaches wherein the instructions, when executed, further cause the processor to: update the recommendation area (i.e. Fig. 11, second screen region 1160; para. [0266]) based on information about link history of an application program stored in the memory (i.e. it is noted in Fig. 11(b-d), that when the user touches on the text information "MOVIE" 1130, the screen 151 is automatically divided, and an application through which a movie ticket can be reserved is output to a new screen region 1160, or when the user touches on the text information "SINSA STATION" 1140, the screen 151 is automatically divided, and an application through which the way to the destination is searched for is output to the new screen region 1160; para. [0268-0269]) or the link probability of an application program provided by an external device.  

Claim 17: 
Lee (‘428’) and Lee (‘203’) teach the electronic device of claim 15.
Lee (‘428’) and Lee (‘203’) do not explicitly teach wherein the user input in the specified scheme is an input to select one option in a menu output in response to an input moving toward a center of the display from an edge of the display.  
However, Shin teaches
wherein the user input in the specified scheme is an input to select one option in a menu output in response to an input moving toward a center of the display from an edge of the display (i.e. Fig. 4A,-B The input path may be a direction from the upper end of the center area to the lower end; para. [0056]).  
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the user input in the specified scheme is an input to select one option in a menu output in response to an input moving toward a center of the display from an edge of the display to Lee (428)’s display of icons for multiple screen division with a gesture input moving toward a center .

Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication NO. 2014/0325428 “Lee”, hereinafter Lee (‘428’), and further in light of U.S. Patent Application Publication NO. 2014/0245203 “Lee”, hereinafter Lee (‘203’), as applied to claim 14 above, and further in view of U.S. Patent Application Publication NO 2013/0135178 “Miyahara”, as previously cited in Non-final Rejection filed 5/06/2021.
Claim 18: 
Lee (‘428’) and Lee (‘203’) teach the electronic device of claim 14.
Lee (‘428’) and Lee (‘203’) do not explicitly teach wherein the processor is further configured to: output the user interface when a multi-touch is generated to a-the first icon associated with execution of a first application and a-the second icon associated with execution of a second application and a user input to overlap with the first icon and the second icon is generated.  
However, Miyahara teaches
wherein the processor is further configured to: output the user interface (i.e. Fig. 1, Display 11, 12) when a multi-touch (i.e. controller 15 monitors a drag and drop of the icon of an application into a region of pair icon 23; para. [0063]) is generated to a first icon associated with execution of a first application (i.e. Fig. 7B, AP-A, 41) and a (i.e. Fig. 7B, AP-B, 42) and a user input to overlap with the first icon and the second icon is generated (i.e. the pair icon, one application indication is displayed in a manner partially overlapping with the other application indication; para. [0076]).  
	It would have been obvious to one of ordinary skill in the art at the time of filing to combine Lee (‘428’) and Lee (‘203’) in light of Miyahara to have wherein the processor is further configured to: output the user interface when a multi-touch is generated to a first icon associated with execution of a first application and a second icon associated with execution of a second application and a user input to overlap with the first icon and the second icon is generated. One would have been motivated to make this combination in order to give a user the advantage on a small display where the display area of that icon is limited. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H TAN whose telephone number is (571)272-7433. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.T./Examiner, Art Unit 2171                                                                                                                                                                                                        
/MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171